Citation Nr: 1446184	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  His awards and decorations include the Purple Heart and the Combat Action Ribbon.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from January 29, 2010.  

The Board remanded the case for further development in September 2013.  The case has since been returned to the Board.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Virtual VA file includes VA treatment records dated from June 2010 to July 2011, VA treatment records dated in December 2013, and a November 2013 VA examination report.  All other documents in Virtual VA are duplicative of those in VBMS.  

The RO reviewed the VA treatment records dated from June 2010 to July 2011 in a November 2011 statement of the case, and the Agency of Original Jurisdiction (AOJ) reviewed the November 2013 VA examination report in the December 2013 supplemental statement of the case (SSOC).  To the extent that the December 2013 VA treatment records are relevant to the claim on appeal, the claim is being remanded for further development, and the AOJ will have the opportunity to consider the evidence submitted since the December 2013 SSOC.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, there has not been substantial compliance with the September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in September 2013 to obtain outstanding treatment records from the Cincinnati VAMC and to afford the Veteran a current VA examination.  The Veteran was provided a VA examination in November 2013, but the AOJ does not appear to have obtained the outstanding Cincinnati VAMC treatment records.  Accordingly, the case must be remanded again.  

Moreover, the June 2010 to July 2011 VA treatment records reference audiograms performed in June 2010 and January 2011.  However, reports of these audiograms are not associated with the file.  On remand, the AOJ should seek to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records dated since July 2011 and should obtain reports of any audiograms performed in June 2010 and January 2011.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



